DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on January 04, 2022 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-13 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1, 6 and 10-12 are objected to because of the following informalities:  
Claim 1, line 2, “lighting means as a load” should be changed to --an LED load--
Claim 1, in line 2, “ILED” should be deleted
Claim 1, line 8, --for-- should be inserted after “signal”
Claim 1, line 10, --for-- should be inserted after “block”
Claim 6, line 3, “may be” should be changed to --being--
Claim 10, in line 2, --the-- should be inserted before “lighting means”
Claim 10, in line 3, “as well as” should be deleted
Claim 11, in line 1, “claim 9” should be changed to --claim 10--
Claim 12, in line 2, “a memory” should be changed to --the memory--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, the phrase "such as" recited in line 6 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation "the period" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the frequency" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the switching operation" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4 and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elferich et al. (US 2019/0058393).

    PNG
    media_image1.png
    617
    836
    media_image1.png
    Greyscale

With respect to claim 1, Elferich discloses in figure 4 a switched power converter system arranged for supplying lighting means as a load (LED Load, e.g., paragraph 0025, “an LED load”) with a feedback controlled current (IoL), the system comprising: a power converter (PC, e.g., a power converter) with at least one switch (28, 30, e.g., formed as a half-bridge inverter) controlled by a control unit (42, 44, e.g., a control unit) of the power converter, wherein the control unit comprises a feedback controller (44, e.g., a feedback controller), such as an ASIC or microcontroller, generating a switch control signal (vC_ref, e.g., a switch control signal) based on a feedback signal (Is, e.g., a sensing signal) representing the load current (see figure 4), the switch control signal controlling the period or the frequency of the switching operation of the at least one switch (see figure 8, e.g., where the control signal vC_ref to control timing cycles to control the switching inverter 28-30 thereof), and  a sweep block (42 or 84, e.g., formed as a sweep block for modulating the control signals thereof) modulating the switch control signal by a cyclic sweep pattern (see figure 8), wherein the modulated switch control signal is provided directly or indirectly to the at least one switch (figure 8 shows the modulated control signal GS is provided directly to the at least one switch 28-30 thereof).

    PNG
    media_image2.png
    448
    897
    media_image2.png
    Greyscale

With respect to claim 3, Elferich discloses that the system further comprising a linearization unit (86, 88, e.g., formed as linearization unit to generate the control signal GS thereof) supplied with a signal (Vo, e.g., an output load voltage) representing the load voltage, and calibrating the control signal supplied to the at least one switch with a linearization factor (see paragraph 0129) at least partially compensating for the nonlinear load current/frequency behavior of the power converter (see figure 8).
With respect to claim 4, Elferich discloses that the system further comprising a linearization unit (86, 88, e.g., formed as linearization unit to generate the control signal GS thereof) supplied with a signal (Vo, e.g., an output load voltage) representing the load voltage, and calibrating cyclic sweep amplitude with a linearization factor (see paragraph 0129) at least partially compensating for the nonlinear load current/frequency behavior of the power converter (see figure 8).
With respect to claim 7, Elferich discloses that wherein the switched power converter has a boost topology, a buck topology or a flyback topology (see figure 4 shows the converter is a boost topology).
With respect to claim 8, Elferich discloses that wherein the switched power converter is a switched resonant converter (figure 4 shows elements 22, 28, 30 formed as a switched resonant converter thereof).
With respect to claim 9, Elferich discloses that wherein the switched power converter comprises one or more stages (figure 4 two power stages including 22, 28, 30 and 32-34 thereof).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Elferich et al. (US 2019/0058393) in view of Hartmann et al. (US 2013/0200707).
With respect to claims 2, 5 and 10, Elferich discloses all claimed limitations, as expressly recited in claim 1, except for specifying that wherein the cyclic sweep pattern is produced in an outsourced manner by a computing unit outside the switched power converter system and then stored in a memory accessible by the sweep block.
Hartmann discloses in figure 1 a power converter system comprising a power converter (B-C, e.g., formed as a power converter), a feedback controller (E) and a sweep block unit (G), wherein the cyclic sweep pattern is produced in an outsourced manner by a computing unit (D, e.g., an interface unit for computing the input data thereof) outside the switched power converter system and then stored in a memory (4, 51-52, e.g., a memory for storing the data thereof) accessible by the sweep block (see figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Elferich with a stored memory as taught by Hartmann for the purpose of storing operating parameters to control a desired brightness level of the light source thereof since this configuration for the stated purpose would have been deemed obvious as evidenced by the teaching of Hartmann (see paragraphs 0120-0124).
With respect to claim 6, the combination of Elferich and Hartmann disclose that wherein the control unit is arranged to access a storage means (4, 51-52, e.g., memories) of in which patterns for different load characteristics are stored (see paragraphs 0120-0124 of Hartmann), wherein the storage means may be an external component or part of the converter (see figure 1 of Hartmann).
With respect to claim 11, the combination of Elferich and Hartmann disclose that wherein the computing applies Artificial Intelligence to produce the cyclic sweep pattern (see figure 3 of Hartmann, e.g. having a sweep pattern thereof).
With respect to claim 12, the combination of Elferich and Hartmann disclose that wherein the computing unit produces the linearization factor and stores it in a memory accessible for the switched power converter system (see figure 1 of Hartmann).
With respect to claim 13, the combination of Elferich and Hartmann disclose that wherein the computing unit is a server of the lighting system (see figure 1 of Hartmann).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Levy – US 8,957,600
Prior art Gruber et al. – US 2014/0375229
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 15, 2022